                19-10096-mg            Doc 1         Filed 01/10/19 Entered 01/10/19 12:08:13                              Main Document
                                                                   Pg 1 of 3

 Fill in this information to identify your case:


 United States Bankruptcy Court for the:

 SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)                                                        Chapter 15
                                                                                                                                 Check if this an
                                                                                                                                 amended filing




Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).


 1.   Debtor's name                Larisa Ivanovna Markus

 2.   Debtor's unique identifier     For non-individual debtors:

                                           Federal Employer Identification Number

                                           Other       . Describe identifier
                                     For individual debtors

                                           Social Security Number:

                                           Individual Taxpayer Identification Number (ITIN):

                                           Other XXX-XXX-320 39. Describe identifier Individual Insurance Account Number used by Pension Fund of the
                                           Russian Federation.



 3.   Name of foreign
      representative(s)            Yuri Vladimirovich Rozhkov

 4.   Foreign proceeding in
      which appointment of the
      foreign representative(s)
      occurred                  Proceeding in Moscow Arbitration Court, Russia (Federal Law No 127-FZ “On Insolvency (Bankruptcy)”)

 5.   Nature of the foreign          Check one:
      proceeding
                                           Foreign main proceeding

                                           Foreign nonmain proceeding

                                           Foreign main proceeding, or in the alternative foreign nonmain proceeding



 6.   Evidence of the foreign            A certified copy, translated into English, of the decision commencing the foreign proceeding and appointing the foreign
      proceeding                     representative is attached.

                                        A certificate, translated into English, from the foreign court, affirming the existence of the foreign proceeding and of the
                                     appointment of the foreign representative, is attached.

                                         Other evidence of the existence of the foreign proceeding and of the appointment of the foreign representative is
                                     described below, and relevant documentation, translated into English, is attached.



 7.   Is this the only foreign          No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the debtor is
      proceeding with respect        pending).
      to the debtor known to
      the foreign                          Yes
      representative(s)?


 Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                                  page 1
              19-10096-mg                 Doc 1         Filed 01/10/19 Entered 01/10/19 12:08:13                                        Main Document
                                                                      Pg 2 of 3
8.   Others entitled to notice      Attach a list containing the names and addresses of:
                                    (i)     all persons or bodies authorized to administer foreign proceedings of the debtor,
                                    (ii) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this petition, and
                                    (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.



9.   Addresses                   Country where the debtor has the center of its main                       Debtor's registered office:
                                 interests:

                                 Russian Federation
                                                                                                           P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code



                                                                                                           Country


                                 Individual debtor's habitual residence:                                   Address of foreign representative(s):

                                 Moscow, 123056, st. Zoologicheskaya, 26, Building 1, Apt.
                                 24                                                                        P.O. Box 194, Moscow, 109147
                                 P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code   P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code


                                 Russian Federation                                                        Russian Federation
                                 Country                                                                   Country




10. Debtor's website (URL)


11. Type of debtor               Check one:

                                          Non-individual (check one):

                                                   Corporation. Attach a corporate ownership statement containing the information described in Fed. R. Bankr. P.
                                               7007.1.

                                                       Partnership

                                                   Other.
                                               Specify:

                                          Individual



12. Why is the venue proper      Check one:
    in this district?
                                           Debtor's principal place of business or principal assets in the United States are in this district.
                                           Debtor does not have a place of business or assets in the United States, but the following action or proceeding in a
                                           federal or state court is pending against the debtor in this district.

                                 HSBC Bank USA, N.A. v. LM Realty 31B, LLC et al., Case No 850323/2018 pending in the Supreme Court of the State of
                                 New York;

                                 BG ATLANTIC, INC. v. Larisa Markus, Case No 655892/16, Supreme Court of the State of New York, judgement entered on
                                      September 1, 2017
                                           If neither box is checked, venue is consistent with the interests of justice and the convenience of the parties, having
                                           regard to the relief sought by the foreign representative, because:
                                 Debtor owns assets located in New York: shares of a corporation registered in New York. Also, Blank Rome LLP, as my
                                 counsel, holds an unapplied retainer that I transferred to Blank Rome LLP for the benefit of Ms. Markus’ estate, in a bank
                                 account in New York City. Any unused portion of the retainer belongs to, and will be turned over to, the estate. The
                                 unapplied retainer constitutes property of Ms. Markus’ estate.




13. Signature of foreign         I request relief in accordance with the chapter 15 of title 11, United States Code.
    representative(s)
                                 I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the relief sought in this petition, and
                                 I am authorized to file this petition.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

Official Form 401                           Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                     page 2
19-10096-mg   Doc 1   Filed 01/10/19 Entered 01/10/19 12:08:13   Main Document
                                    Pg 3 of 3
